The petition by the state of Connecticut for certification for appeal from the Appellate Court, 61 Conn. App. 668 (AC 18096), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the evidence was insufficient to sustain the conviction of the defendant on the first count, namely, assault in the second degree, and the third count, namely, distribution of a controlled substance?”
NORCOTT, J., did not participate in the consideration or decision of this petition.